DETAILED ACTION
Claims 1-20 are pending. Claims 1, 13, and 18 are amended.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 was filed after the mailing date of the non-final Office Action on 10/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jurca, U.S. Patent No. 2014/0372458 (hereinafter Jurca) in view of Miller, U.S. Patent Application Publication No. 2018/0027059 (filed December 30, 2016; hereinafter Miller) in further view of Micaelian, U.S. Patent Application Publication No. 2014/0280151 (hereinafter Micaelian).

claim 1, Jurca teaches:
A method for merging a plurality of subsets …from a first set, comprising: (Jurca ¶ 0019: the node and/or edge attributes may be combined into nodes of a single graph, node listing, edge listing, and/or database to generate a single concise and complete graph, node listing, edge listing and/or database)
receiving a query for data in a first set, the set comprising a first subset and a second subset… wherein the query relates to a first node in the first subset and a second node in the second subset; (Jurca ¶ 0035: a single combined database may be created such that a query to the combined database [shows receiving a query for data] for information relating to a given object may resulting in accessing a single entry for the given object in the combined database having node/edge attributes based on a subject node and/or a corresponding matching node; ¶ 0019: the mapping may be used to provide for combining/consolidating node and/or edge attributes of matching nodes of the first and second graphs)
…
merging… to generate feedback responsive to the received query; and (Jurca ¶ 0019: the node and/or edge attributes may be combined into nodes of a single graph, node listing, edge listing, and/or database to generate a single concise and complete graph, node listing, edge listing and/or database; ¶ 0035: responding to the query with information that is derived from the node/edge attributes of the first graph and/or node/edge attributes of the second graph that have been combined [merged] into the single entry of the combined database)
providing the feedback in response to the received query for data in the first set. (Jurca ¶ 0035: responding to the query with information that is derived from the node/edge attributes of the first graph and/or node/edge attributes of the second graph that have been combined into the single entry of the combined database)
Jurca does not expressly disclose a plurality of subsets split from a first set.

wherein the first subset and the second subset were split from the first set,
and wherein the first subset and the second subset respectively comprise attributes with values that are distinct from each other;
identifying, based at least on a common attribute in the first subset and the second subset, an outgoing edge from the first subset to the second subset, the outgoing edge corresponding to a common relationship that is common to a first attribute with a first value in the first node in the first subset and a second attribute with a second value that is distinct from the first value in the second node in the second subset;
merging, based on the common relationship, at least a distinct attribute with a value of the first subset with the second subset…
However, Miller teaches a plurality of subsets split from a first set. (Miller FIG. 15, ¶ 0063-0066, see specifically ¶ 0064: In distributing the dataset, in the illustrative embodiment, the managed node 1260 partitions the dataset into multiple portions 1404 (e.g., subsets), as indicated in block 1510)
Miller teaches a common relationship involving the first node in the first subset and the second node in the second subset. (Miller teaches commonalities between nodes of the respective subsets in FIG. 16, ¶ 0067: in determining the data storage device 1312, the managed node 1260 accesses the map (e.g., the dataset map 1402) of the portions 1404, the corresponding keys, and the corresponding data storage devices 1312 where the portions 1404 are stored, as indicated in block 1538 [Miller shows that these portions originated from the same dataset in ¶ 0064])
Miller further teaches:
wherein the first subset and the second subset were split from the first set (Miller teaches a dataset [first set] being split into multiple portions/subsets [first subset and second subset] in FIG. 15, ¶ 
merging, based on the common relationship, at least … the first subset with the second subset… (Miller FIG. 16, ¶ 0066 teaches a received query: the managed node 1260 may receive a request from a workload executed by the managed node 1260 to read a dataset; ¶ 0068: After reading the portions 1404 of the dataset, the managed node 1260, in block 1552, combines the read portions 1404 to reconstruct the dataset requested by the workload [shown above in ¶ 0064 to involve subsets: the managed node 1260 partitions the dataset into multiple portions 1404 (e.g., subsets)])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data merging of Jurca with the data distribution and remerging as in Miller.
In addition, both of the references (Jurca and Miller) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data merge management.
Motivation to do so would be to apply the functioning of Jurca involving combining/consolidating node and/or edge attributes of nodes of different graphs with the functioning in Miller involving consolidation of desired portions of a dataset. Motivation to do so would also be to improve data throughput rates as seen in Miller (Title, Abstract).
Jurca in view of Miller does not expressly disclose:
and wherein the first subset and the second subset respectively comprise attributes with values that are distinct from each other;
identifying, based at least on a common attribute in the first subset and the second subset, an outgoing edge from the first subset to the second subset, the outgoing edge corresponding to a common relationship that is common to a first attribute with a first value in the first node in the first a second attribute with a second value that is distinct from the first value in the second node in the second subset;
merging … at least a distinct attribute with a value of the first subset with the second subset…
However, Micaelian teaches the aforementioned deficiencies by teaching the following limitations as seen below:
and wherein the first subset and the second subset respectively comprise attributes with values that are distinct from each other; (Micaelian FIG. 1, ¶ 0016-0017 teach attributes with values: Tables 122 and 124 each comprise a plurality of data items, shown as rows 126 and 136, collectively for each table; Each data item is comprised of a plurality of columns or attributes 144 (for table 122) and 146 (for table 124); see then FIG. 3, ¶ 0022 teaching individual subsets within table 122: At step 202 a starting list of elements of a first class (in this case individuals) L.sub.c is received; the starting list L.sub.c is shown in FIG. 3 to consist of a single individual, Joe; FIG. 2b, ¶ 0025-0026: relationships are identified to elements of the first class, in other words, other individuals who consume those medicines [Micaelian teaches a starting list Lc "Joe" of a first class "individuals" as well as other elements of the same first class (i.e. Steve, Susan, etc.) and thus teaches a first subset and a second subset of the tables 122-124])
identifying, based at least on a common attribute in the first subset and the second subset, an outgoing edge from the first subset to the second subset, the outgoing edge corresponding to a common relationship that is common to a first attribute with a first value in the first node in the first subset and a second attribute with a second value that is distinct from the first value in the second node in the second subset; (Micaelian FIG. 2, particularly FIG. 2b, ¶ 0025: for each element of the second class M.sub.c, in this case elements, Tylenol, Zyrtec and Aspirin, relationships are identified to elements of the first class; see this in light of FIG. 3, ¶ 0032: the relationships identified are shown by identifying a match between an attribute of a first element and a second element. For example, in FIG. 3, Joe is identified as being related to Steve because both take the same medicine, Tylenol [Micaelian teaches Joe being 
merging, based on the common relationship, at least a distinct attribute with a value of the first subset with the second subset to generate feedback… (Micaelian FIG. 2c, ¶ 0026-0027 teaches a combined strength [relevant to the claimed merged distinct attribute value]: at step 220 the combined strength of the implicit relationship is identified; If at step a duplicate is identified, such as Susan being related by Aspirin in addition to being previously being identified as being related by Tylenol, then at step 226, the relationship indicator R and score S are updated to indicate the stronger relationship; FIG. 2d, ¶ 0028 teaches, as relevant to the claimed generation of feedback: at step 234 the relation list R and associated scores are finalized; see that FIG. 4, ¶ 0030-0032 teach relation in two dimensions as relevant to the claimed common relationship; additionally, see Micaelian ¶ 0002, "methods and systems for data searching and analysis" and ¶ 0022, "a plurality of loops to identify the implicit relationships contained in the data" contemplating these steps being performed in response to a query as required by the full claimed limitation) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the node/edge merging of Jurca as modified with the relationship traversal and scoring shown in Micaelian.
In addition, both of the references (Jurca as modified and Micaelian) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as merging data associated with graph elements.
Motivation to do so would be to improve the functioning of Jurca as modified involving combining/consolidating node and/or edge attributes of nodes of different graphs with the functioning in Micaelian involving consolidation of attribute values of entities determined to be related with a focus on entities determined to have stronger relationships. Motivation to do so would also be to implement improvements in the methods and systems employed to understand relationships between various data elements and to provide an indication of the strength of the identified relationships, thereby providing a quantitative indication of the identified relationships as seen in Micaelian (¶ 0004, 0010).

Regarding claim 13, Jurca teaches:
A system for merging a plurality of subsets… comprising: a memory for storing executable program code; and a processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code and operative to: (Jurca ¶ 0019: the node and/or edge attributes may be combined into nodes of a single graph, node listing, edge listing, and/or database to generate a single concise and complete graph, node listing, edge listing and/or database; ¶ 0062: Computer system 1000 may include one or more processors (e.g., processors 1010a-1010n) coupled to system memory 1020; processor may include a central processing unit (CPU) that carries out program instructions to perform the basic arithmetical, logical, and input/output operations of computer system 1000; ¶ 0065: System memory 1020 may be configured to store program instructions 1100 and/or data 1040)
receive a query for data in a first set, the set comprising a first subset and a second subset… wherein the query relates to a first node in the first subset and a second node in the second subset; (Jurca ¶ 0035: a single combined database may be created such that a query to the combined database [shows receiving a query for data] for information relating to a given object may resulting in accessing a single entry for the given object in the combined database having node/edge attributes based on a subject node and/or a corresponding matching node; ¶ 0019: the mapping may be used to provide for combining/consolidating node and/or edge attributes of matching nodes of the first and second graphs)
…
merging… to generate feedback responsive to the received query; and (Jurca ¶ 0019: the node and/or edge attributes may be combined into nodes of a single graph, node listing, edge listing, and/or database to generate a single concise and complete graph, node listing, edge listing and/or database; ¶ 0035: responding to the query with information that is derived from the node/edge attributes of the first graph and/or node/edge attributes of the second graph that have been combined [merged] into the single entry of the combined database)
providing the feedback in response to the received query for data in the first set. (Jurca ¶ 0035: responding to the query with information that is derived from the node/edge attributes of the first graph and/or node/edge attributes of the second graph that have been combined into the single entry of the combined database)
Jurca does not expressly disclose a plurality of subsets split from a first set.
Jurca further does not expressly disclose:
wherein the first subset and the second subset were split from the first set,
and wherein the first subset and the second subset respectively comprise attributes with values that are distinct from each other;
identifying, based at least on a common attribute in the first subset and the second subset, an outgoing edge from the first subset to the second subset, the outgoing edge corresponding to a common relationship that is common to a first attribute with a first value in the first node in the first subset and a second attribute with a second value that is distinct from the first value in the second node in the second subset;
merging, based on the common relationship, at least a distinct attribute with a value of the first subset with the second subset…
However, Miller teaches a plurality of subsets split from a first set. (Miller FIG. 15, ¶ 0063-0066, see specifically ¶ 0064: In distributing the dataset, in the illustrative embodiment, the managed node 1260 partitions the dataset into multiple portions 1404 (e.g., subsets), as indicated in block 1510)
Miller teaches a common relationship involving the first node in the first subset and the second node in the second subset. (Miller teaches commonalities between nodes of the respective subsets in FIG. 16, ¶ 0067: in determining the data storage device 1312, the managed node 1260 accesses the map (e.g., the dataset map 1402) of the portions 1404, the corresponding keys, and the corresponding data storage devices 1312 where the portions 1404 are stored, as indicated in block 1538 [Miller shows that these portions originated from the same dataset in ¶ 0064])
Miller further teaches:
wherein the first subset and the second subset were split from the first set (Miller teaches a dataset [first set] being split into multiple portions/subsets [first subset and second subset] in FIG. 15, ¶ 0064: In distributing the dataset, in the illustrative embodiment, the managed node 1260 partitions the dataset into multiple portions 1404 (e.g., subsets), as indicated in block 1510)
merging, based on the common relationship, at least … the first subset with the second subset… (Miller FIG. 16, ¶ 0066 teaches a received query: the managed node 1260 may receive a request from a workload executed by the managed node 1260 to read a dataset; ¶ 0068: After reading the portions 1404 of the dataset, the managed node 1260, in block 1552, combines the read portions 1404 to reconstruct the dataset requested by the workload [shown above in ¶ 0064 to involve subsets: the managed node 1260 partitions the dataset into multiple portions 1404 (e.g., subsets)])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data merging of Jurca with the data distribution and remerging as in Miller.
In addition, both of the references (Jurca and Miller) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data merge management.
Motivation to do so would be to apply the functioning of Jurca involving combining/consolidating node and/or edge attributes of nodes of different graphs with the functioning in Miller involving consolidation of desired portions of a dataset. Motivation to do so would also be to improve data throughput rates as seen in Miller (Title, Abstract).
Jurca in view of Miller does not expressly disclose:
and wherein the first subset and the second subset respectively comprise attributes with values that are distinct from each other;
identifying, based at least on a common attribute in the first subset and the second subset, an outgoing edge from the first subset to the second subset, the outgoing edge corresponding to a common relationship that is common to a first attribute with a first value in the first node in the first subset and a second attribute with a second value that is distinct from the first value in the second node in the second subset;
merging … at least a distinct attribute with a value of the first subset with the second subset…
However, Micaelian teaches the aforementioned deficiencies by teaching the following limitations as seen below:
and wherein the first subset and the second subset respectively comprise attributes with values that are distinct from each other; (Micaelian FIG. 1, ¶ 0016-0017 teach attributes with values: Tables 122 and 124 each comprise a plurality of data items, shown as rows 126 and 136, collectively for each table; Each data item is comprised of a plurality of columns or attributes 144 (for table 122) and 146 (for table 124); see then FIG. 3, ¶ 0022 teaching individual subsets within table 122: At step 202 a starting list of elements of a first class (in this case individuals) L.sub.c is received; the starting list L.sub.c is shown in FIG. 3 to consist of a single individual, Joe; FIG. 2b, ¶ 0025-0026: relationships are identified to elements of the first class, in other words, other individuals who consume those medicines [Micaelian teaches a starting list Lc "Joe" of a first class "individuals" as well as other elements of the same first class (i.e. Steve, Susan, etc.) and thus teaches a first subset and a second subset of the tables 122-124])
identifying, based at least on a common attribute in the first subset and the second subset, an outgoing edge from the first subset to the second subset, the outgoing edge corresponding to a common relationship that is common to a first attribute with a first value in the first node in the first subset and a second attribute with a second value that is distinct from the first value in the second node in the second subset; (Micaelian FIG. 2, particularly FIG. 2b, ¶ 0025: for each element of the second class M.sub.c, in this case elements, Tylenol, Zyrtec and Aspirin, relationships are identified to elements of the first class; see this in light of FIG. 3, ¶ 0032: the relationships identified are shown by identifying a match between an attribute of a first element and a second element. For example, in FIG. 3, Joe is identified as being related to Steve because both take the same medicine, Tylenol [Micaelian teaches Joe being related to Steve because of the same "Tylenol" value despite having different/distinct Strength values]; ¶ 0021 recites FIG. 3 showing a relationship diagram that results from the steps of FIGs. 2(a-d) over the data table 122 of FIG. 1, thus relevant to the claimed "outgoing edge")
merging, based on the common relationship, at least a distinct attribute with a value of the first subset with the second subset to generate feedback… (Micaelian FIG. 2c, ¶ 0026-0027 teaches a combined strength [relevant to the claimed merged distinct attribute value]: at step 220 the combined strength of the implicit relationship is identified; If at step a duplicate is identified, such as Susan being related by Aspirin in addition to being previously being identified as being related by Tylenol, then at step 226, the relationship indicator R and score S are updated to indicate the stronger relationship; FIG. 2d, ¶ 0028 teaches, as relevant to the claimed generation of feedback: at step 234 the relation list R and associated scores are finalized; see that FIG. 4, ¶ 0030-0032 teach relation in two dimensions as relevant to the claimed common relationship; additionally, see Micaelian ¶ 0002, "methods and systems for data searching and analysis" and ¶ 0022, "a plurality of loops to identify the implicit relationships contained in the data" contemplating these steps being performed in response to a query as required by the full claimed limitation) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the node/edge merging of Jurca as modified with the relationship traversal and scoring shown in Micaelian.
In addition, both of the references (Jurca as modified and Micaelian) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as merging data associated with graph elements.
Motivation to do so would be to improve the functioning of Jurca as modified involving combining/consolidating node and/or edge attributes of nodes of different graphs with the functioning in Micaelian involving consolidation of attribute values of entities determined to be related with a focus on entities determined to have stronger relationships. Motivation to do so would also be to implement improvements in the methods and systems employed to understand relationships between various data elements and to provide an indication of the strength of the identified relationships, thereby providing a quantitative indication of the identified relationships as seen in Micaelian (¶ 0004, 0010).


Regarding claim 18, Jurca teaches:
A computer-readable storage device comprising executable instructions, that when executed by a processor, assist with merging a plurality of subsets… the computer-readable medium including instructions executable by the processor for: (Jurca ¶ 0019: the node and/or edge attributes may be combined into nodes of a single graph, node listing, edge listing, and/or database to generate a single concise and complete graph, node listing, edge listing and/or database; ¶ 0062: Computer system 1000 may include one or more processors (e.g., processors 1010a-1010n) coupled to system memory 1020; processor may include a central processing unit (CPU) that carries out program instructions to perform the basic arithmetical, logical, and input/output operations of computer system 1000; ¶ 0066: System memory 1020 may include a tangible program carrier having program instructions stored thereon. A tangible program carrier may include a propagated signal and/or a non-transitory computer readable storage medium)
receiving a query for data in a first set, the set comprising a first subset and a second subset… wherein the query relates to a first node in the first subset and a second node in the second subset; (Jurca ¶ 0035: a single combined database may be created such that a query to the combined database [shows receiving a query for data] for information relating to a given object may resulting in accessing a single entry for the given object in the combined database having node/edge attributes based on a subject node and/or a corresponding matching node; ¶ 0019: the mapping may be used to provide for combining/consolidating node and/or edge attributes of matching nodes of the first and second graphs)
…
merging… to generate feedback responsive to the received query; and (Jurca ¶ 0019: the node and/or edge attributes may be combined into nodes of a single graph, node listing, edge listing, and/or database to generate a single concise and complete graph, node listing, edge listing and/or database; ¶ 0035: responding to the query with information that is derived from the node/edge attributes of the first graph and/or node/edge attributes of the second graph that have been combined [merged] into the single entry of the combined database)
providing the feedback in response to the received query. (Jurca ¶ 0035: responding to the query with information that is derived from the node/edge attributes of the first graph and/or node/edge attributes of the second graph that have been combined into the single entry of the combined database)
Jurca does not expressly disclose a plurality of subsets split from a first set.
Jurca further does not expressly disclose:
wherein the first subset and the second subset were split from the first set,
and wherein the first subset and the second subset respectively comprise attributes with values that are distinct from each other;
identifying, based at least on a common attribute in the first subset and the second subset, an outgoing edge from the first subset to the second subset, the outgoing edge corresponding to a common relationship that is common to a first attribute with a first value in the first node in the first subset and a second attribute with a second value that is distinct from the first value in the second node in the second subset;
merging, based on the common relationship, at least a distinct attribute with a value of the first subset with the second subset…
However, Miller teaches a plurality of subsets split from a first set. (Miller FIG. 15, ¶ 0063-0066, see specifically ¶ 0064: In distributing the dataset, in the illustrative embodiment, the managed node 1260 partitions the dataset into multiple portions 1404 (e.g., subsets), as indicated in block 1510)
Miller teaches a common relationship involving the first node in the first subset and the second node in the second subset. (Miller teaches commonalities between nodes of the respective subsets in FIG. 16, ¶ 0067: in determining the data storage device 1312, the managed node 1260 accesses the map (e.g., the dataset map 1402) of the portions 1404, the corresponding keys, and the corresponding data storage devices 1312 where the portions 1404 are stored, as indicated in block 1538 [Miller shows that these portions originated from the same dataset in ¶ 0064])
Miller further teaches:
wherein the first subset and the second subset were split from the first set (Miller teaches a dataset [first set] being split into multiple portions/subsets [first subset and second subset] in FIG. 15, ¶ 0064: In distributing the dataset, in the illustrative embodiment, the managed node 1260 partitions the dataset into multiple portions 1404 (e.g., subsets), as indicated in block 1510)
merging, based on the common relationship, at least … the first subset with the second subset… (Miller FIG. 16, ¶ 0066 teaches a received query: the managed node 1260 may receive a request from a workload executed by the managed node 1260 to read a dataset; ¶ 0068: After reading the portions 1404 of the dataset, the managed node 1260, in block 1552, combines the read portions 1404 to reconstruct the dataset requested by the workload [shown above in ¶ 0064 to involve subsets: the managed node 1260 partitions the dataset into multiple portions 1404 (e.g., subsets)])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data merging of Jurca with the data distribution and remerging as in Miller.
In addition, both of the references (Jurca and Miller) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data merge management.
Motivation to do so would be to apply the functioning of Jurca involving combining/consolidating node and/or edge attributes of nodes of different graphs with the functioning in Miller involving consolidation of desired portions of a dataset. Motivation to do so would also be to improve data throughput rates as seen in Miller (Title, Abstract).
Jurca in view of Miller does not expressly disclose:
and wherein the first subset and the second subset respectively comprise attributes with values that are distinct from each other;
identifying, based at least on a common attribute in the first subset and the second subset, an outgoing edge from the first subset to the second subset, the outgoing edge corresponding to a common relationship that is common to a first attribute with a first value in the first node in the first subset and a second attribute with a second value that is distinct from the first value in the second node in the second subset;
merging … at least a distinct attribute with a value of the first subset with the second subset…
However, Micaelian teaches the aforementioned deficiencies by teaching the following limitations as seen below:
and wherein the first subset and the second subset respectively comprise attributes with values that are distinct from each other; (Micaelian FIG. 1, ¶ 0016-0017 teach attributes with values: Tables 122 and 124 each comprise a plurality of data items, shown as rows 126 and 136, collectively for each table; Each data item is comprised of a plurality of columns or attributes 144 (for table 122) and 146 (for table 124); see then FIG. 3, ¶ 0022 teaching individual subsets within table 122: At step 202 a starting list of elements of a first class (in this case individuals) L.sub.c is received; the starting list L.sub.c is shown in FIG. 3 to consist of a single individual, Joe; FIG. 2b, ¶ 0025-0026: relationships are identified to elements of the first class, in other words, other individuals who consume those medicines [Micaelian teaches a starting list Lc "Joe" of a first class "individuals" as well as other elements of the same first class (i.e. Steve, Susan, etc.) and thus teaches a first subset and a second subset of the tables 122-124])
identifying, based at least on a common attribute in the first subset and the second subset, an outgoing edge from the first subset to the second subset, the outgoing edge corresponding to a common relationship that is common to a first attribute with a first value in the first node in the first subset and a second attribute with a second value that is distinct from the first value in the second node in the second subset; (Micaelian FIG. 2, particularly FIG. 2b, ¶ 0025: for each element of the second class M.sub.c, in this case elements, Tylenol, Zyrtec and Aspirin, relationships are identified to elements of the first class; see this in light of FIG. 3, ¶ 0032: the relationships identified are shown by identifying a match between an attribute of a first element and a second element. For example, in FIG. 3, Joe is identified as being related to Steve because both take the same medicine, Tylenol [Micaelian teaches Joe being related to Steve because of the same "Tylenol" value despite having different/distinct Strength values]; ¶ 0021 recites FIG. 3 showing a relationship diagram that results from the steps of FIGs. 2(a-d) over the data table 122 of FIG. 1, thus relevant to the claimed "outgoing edge")
merging, based on the common relationship, at least a distinct attribute with a value of the first subset with the second subset to generate feedback… (Micaelian FIG. 2c, ¶ 0026-0027 teaches a combined strength [relevant to the claimed merged distinct attribute value]: at step 220 the combined strength of the implicit relationship is identified; If at step a duplicate is identified, such as Susan being related by Aspirin in addition to being previously being identified as being related by Tylenol, then at step 226, the relationship indicator R and score S are updated to indicate the stronger relationship; FIG. 2d, ¶ 0028 teaches, as relevant to the claimed generation of feedback: at step 234 the relation list R and associated scores are finalized; see that FIG. 4, ¶ 0030-0032 teach relation in two dimensions as relevant to the claimed common relationship; additionally, see Micaelian ¶ 0002, "methods and systems for data searching and analysis" and ¶ 0022, "a plurality of loops to identify the implicit relationships contained in the data" contemplating these steps being performed in response to a query as required by the full claimed limitation) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the node/edge merging of Jurca as modified with the relationship traversal and scoring shown in Micaelian.
In addition, both of the references (Jurca as modified and Micaelian) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as merging data associated with graph elements.
Motivation to do so would be to improve the functioning of Jurca as modified involving combining/consolidating node and/or edge attributes of nodes of different graphs with the functioning in Micaelian involving consolidation of attribute values of entities determined to be related with a focus on entities determined to have stronger relationships. Motivation to do so would also be to implement improvements in the methods and systems employed to understand relationships between various data elements and to provide an indication of the strength of the identified relationships, thereby providing a quantitative indication of the identified relationships as seen in Micaelian (¶ 0004, 0010).

Regarding claims 2, 14, and 19, Jurca in view of Miller and Micaelian teaches all the features with respect to claims 1, 13, and 18 above including:
wherein the first subset and the second subset each contain data that was contained in a single node in the first set. (Miller ¶ 0064: the managed node 1260 partitions the dataset into multiple portions 1404 (e.g., subsets), as indicated in block 1510; As indicated in block 1512, the managed node 1260 may generate redundant portions 1404 using an error correction scheme. The redundant portions 1404 may be copies of other portions 1404) 

Regarding claim 4, Jurca in view of Miller and Micaelian teaches all the features with respect to claim 1 above including:
wherein the common relationship is identified based on at least one of a node identifier or a node attribute. (Jurca FIG. 6, ¶ 0039-0043 teach identifying matching nodes [ele. 608] subsequently to "filtering candidate nodes based on node attributes, as depicted at block 606": filtering candidate nodes may include filtering out candidate nodes that are not of the type "City")

Regarding claims 5 and 15, Jurca in view of Miller and Micaelian teaches all the features with respect to claims 1 and 13 above including:
wherein the common relationship relates to elements of tuples common to the first node and the second node. (Jurca FIGs. 4-5, ¶ 0019:  combining/consolidating node and/or edge attributes of matching nodes of the first and second graphs; where subject node 114 includes node N3, and only node N18 corresponding to "New York City" remains after filtering at block 606, N18 may be identified as a matching node 116 for subject node N3)

Regarding claim 6, Jurca in view of Miller and Micaelian teaches all the features with respect to claim 1 above including:
wherein the first subset is stored on a first storage array and the second subset is stored on a second storage array. (Miller FIG. 13, ¶ 0065: In block 1514, in the illustrative embodiment, the managed node 1260 determines an assignment of the portions 1404 to data storage devices 1312 in the present managed node 1260 and/or other managed nodes 1260. The managed node 1260, in the illustrative embodiment, may determine to distribute the portions 1404 across multiple managed nodes 1260; see then FIG. 12, ¶ 0046: Each managed node 1260 may be embodied as an assembly of resources (e.g., physical resources 206), such as … storage resources (e.g., physical storage resources 205-1))


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jurca in view of Miller and Micaelian in further view of Pall et al., U.S. Patent Application Publication No. 2015/0134637 (provided in IDS 05/21/2019; hereinafter Pall).

Regarding claim 3, Jurca in view of Miller and Micaelian teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the first subset and the second subset were split according to a node identification boundary.
However, Pall teaches:
wherein the first subset and the second subset were split according to a node identification boundary. (Pall FIG. 2, ¶ 0028-0031 teaching identifying and classifying nodes in order to generate sub graph shards)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the node/edge merging of Jurca as modified with the functioning of sharded graphs as in Pall.
In addition, both of the references (Jurca as modified and Pall) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of a plurality of graphs.
Motivation to do so would be to fortify the teachings of Jurca involving multiple graphs including matching nodes with the teachings of Pall involving multiple graphs including identical nodes and identical edges.

Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jurca in view of Miller and Micaelian in further view of Yakhnenko et al., U.S. Patent No. 9,785,696 (filed October 22, 2013; hereinafter Yakhnenko) 

Regarding claims 11 and 17, Jurca in view of Miller and Micaelian teaches all the features with respect to claims 1 and 13 above but does not expressly disclose:
wherein the common relationship is a shared node attribute having conflicting values in the first subset and the second subset, and a merge policy is utilized in determining a mechanism by which to merge the first subset and the second subset, the merge policy determined based on a schema by which data in the first subset and a second subset is stored.
However, Yakhnenko teaches:
wherein the common relationship is a shared node attribute having conflicting values in the first subset and the second subset, and a merge policy is utilized in determining a mechanism by which to merge the first subset and the second subset, the merge policy determined based on a schema by which data in the first subset and a second subset is stored. (Yakhnenko col. 11, line 31-55: conflicting facts may be dropped from the reconciled graph, if the system does not drop the bucket because of the conflicting facts (see also FIG. 6 keeping the release date of 1968 as seen in FIGs. 3-4 in graphs 300 and 305 but not the release date 2001 of graph 310); [schema addressed through] system may inspect the source graphs for matching objects and, if found, may determine whether the predicates support sharing the same value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the node/edge merging of Jurca as modified with the graph separation into buckets and subsequent merging as in Yakhnenko.
In addition, both of the references (Jurca as modified and Yakhnenko) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing changes for graphs of nodes.
Motivation to do so would be to improve the functioning of Jurca as modified involving combining/consolidating node and/or edge attributes of nodes of different graphs with the functioning of Yakhnenko regarding dividing buckets and merging graphs while removing conflicting nodes. Motivation to do so would also be to provide more complete or accurate search results as seen in Yakhnenko (col. 5, line 1-15).

Regarding claim 12, Jurca in view of Miller and Micaelian and Yakhnenko teaches all the features with respect to claim 11 above including:
wherein the merge policy is selected from: a concatenation policy, a union policy, and an overwrite policy. (Yakhnenko col. 11, line 5-55: system may inspect the source graphs for matching objects and, if found, may determine whether the predicates support sharing the same value [such as the "founder" and the "CEO" having the same value]; see also col. 11, line 50-col. 12, line 9; see FIG. 6 showing the actor "Kim Hunter" and the actors McDowall and Heston from separate graphs in FIG. 5 [all relevant to concatenation and to union]; conflicting facts may be dropped from the reconciled graph, if the system does not drop the bucket because of the conflicting facts; see FIG. 6 keeping the release date of 1968 as seen in FIGs. 3-4 in graphs 300 and 305 but not the release date 2001 of graph 310 [considered an overwrite])


Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jurca in view of Miller and Micaelian and David et al., U.S. Patent Application Publication No. 2014/0108474 (hereinafter David 474).

Regarding claims 7, 16, and 20, Jurca in view of Miller and Micaelian teaches all the features with respect to claims 1, 13, and 18 above but does not expressly disclose:
wherein a determination to split the first set is based on storage capabilities of a storage array on which the first set is stored and the size of the first set.
However, David 474 teaches:
wherein a determination to split the first set is based on storage capabilities of a storage array on which the first set is stored and the size of the first set. (David 474 FIG. 10, ¶ 0159: partitions may need to be reassigned to different storage pools 514, and the reassignment of partitions will result in the building of a new ring from an old ring; an event may occur due to the removal and/or addition of a storage pool 514; block 1004 where the storage pools are placed in a sorting order as described above with reference to block 904 of the method 900 (as seen in previous passage ¶ 0156: the number of partitions that should ideally be assigned to each storage pool 514 is calculated based the weight (e.g., storage capacity) of each storage pool 514))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the separate graph storage of Jurca as modified with the storage partitions reassignment and storage pool management as seen in David 474.
In addition, both of the references (Jurca as modified and David 474) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing data separation.
Motivation to do so would be to improve the functioning of Jurca as modified involving node and/or edge attributes of nodes of different graphs with the recalculation and reassignment of storage partitions into storage pools as seen in David 474. Motivation to do so would also be to implement a high performance, scalable origin server that is integrated into the cloud computing system as seen in David (¶ 0011).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jurca in view of Miller and Micaelian and Belluomini et al., U.S. Patent Application Publication No. 2013/0198449 (hereinafter Belluomini) and David 474.

Regarding claim 8, Jurca in view of Miller and Micaelian teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the relative amounts of data split into the first subset and the second subset is based on storage capabilities of a first storage array on which the first set is stored and the capabilities of a second storage array on which the first and second subsets are to be stored after splitting the first set.
However, Belluomini teaches:
wherein the relative amounts of data split into the first subset and the second subset is based on… the capabilities of a second storage array on which the first and second subsets are to be stored after splitting the first set. (Belluomini FIG. 3, ¶ 0027-0033: In step 304, the data collector receives resource information for available storage tiers in the storage system to place the storage extents on; step 308, the configuration module assigns each storage extent to a particular one of the storage tiers that would incur the lowest cost to the storage system for storing the storage extent; process is iterated for all the extents and separates the extents into bins, each bin representing a particular tier; see also ¶ 0034 discussing storage devices within the assigned storage tier satisfying requirements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the separate graph storage of Jurca as modified with the storage extent assigning and allocation as seen in Belluomini.
In addition, both of the references (Jurca as modified and Belluomini) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing data separation.
Motivation to do so would be to improve the functioning of Jurca as modified involving node and/or edge attributes of nodes of different graphs with the dividing of extents into storage tiers/storage devices as seen in Belluomini. Motivation to do so would also be to implement storage configurations to meet customer expectations for performance and cost as seen in Belluomini (¶ 0005).
Jurca in view of Miller and Micaelian and Belluomini does not expressly disclose:
wherein the relative amounts of data split into the first subset and the second subset is based on storage capabilities of a first storage array on which the first set is stored…
However, David 474 teaches:
wherein the relative amounts of data split into the first subset and the second subset is based on storage capabilities of a first storage array on which the first set is stored… (David 474 FIG. 10, ¶ 0159: partitions may need to be reassigned to different storage pools 514, and the reassignment of partitions will result in the building of a new ring from an old ring; block 1004 where the storage pools are placed in a sorting order as described above with reference to block 904 of the method 900; see FIG. 9 & ¶ 0156: the number of partitions that should ideally be assigned to each storage pool 514 is calculated based the weight (e.g., storage capacity) of each storage pool 514) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the separate graph storage of Jurca as modified with the storage partitions reassignment and storage pool management as seen in David 474.
In addition, both of the references (Jurca as modified and David 474) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing data separation.
Motivation to do so would be to improve the functioning of Jurca as modified involving combining/consolidating node and/or edge attributes of nodes of different graphs with the recalculation and reassignment of storage partitions into storage pools as seen in David 474. Motivation to do so would also be to implement a high performance, scalable origin server that is integrated into the cloud computing system as seen in David (¶ 0011).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jurca in view of Miller and Micaelian and Mao et al., U.S. Patent No. 8,260,824 (published September 4, 2012; hereinafter Mao).

Regarding claim 9, Jurca in view of Miller and Micaelian teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the merging the first subset and the second subset is performed by lazy evaluation.
However, Mao teaches:
wherein the merging the first subset and the second subset is performed by lazy evaluation. (Mao col. 12, line 44-64: a nested relational entity provider 460 may assume that relationships, except the nested one-to-many relationship, are by default to be lazily loaded; the nested database 410 uses multiple database reads to pull in all of the necessary joined data; a nested relational entity provider 460 may choose to default to lazy-loading of entity fields that get their data from tables other than the main table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the node attribute filtering of Jurca as modified with the entity/sub-entity relationship management of Mao.
In addition, both of the references (Jurca as modified and Mao) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing entity relationships.
Motivation to do so would be to improve the functioning of Jurca as modified involving combining/consolidating node and/or edge attributes of nodes of different graphs with the functioning in Mao to facilitate join operations in alternative or atypical environments. Motivation to do so would also be to operate over databases while taking advantage of their respective data model strengths as seen in Mao (col. 1, line 58-60).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jurca in view of Miller and Micaelian and Jonas et al., U.S. Patent Application Publication No. 2010/0161662 (hereinafter Jonas).

Regarding claim 10, Jurca in view of Miller and Micaelian teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the query contains an anchor denoting a starting point for identifying the second node in the second subset having a relationships to the first node in the first subset.
However, Jonas teaches:
wherein the query contains an anchor denoting a starting point for identifying the second node in the second subset having a relationships to the first node in the first subset. (Jonas FIG. 5B, ¶ 0044: at step 555, a user may specify a selection of a reconciled entity for the center of a visualization of a portion of the sphere-of-influence network; At step 560, the reconciled entities may be evaluated to identify identities that have a relationship to the selected entity (and relationships to those entities, and so on))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the node/edge merging of Jurca as modified with the entity reconciliation and conjoining of Jonas.
In addition, both of the references (Jurca as modified and Jonas) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing entity relationships and merging entities.
Motivation to do so would be to improve the functioning of Jurca as modified involving combining/consolidating node and/or edge attributes of nodes of different graphs with the functioning in Jonas to reconcile identical entities. Motivation to do so would also be to advantageously use spheres-of-influence to characterize network relationships as seen in Jonas (¶ 0047).

Response to Arguments
35 U.S.C. 103
Applicant’s arguments, see pp7-12, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1, 13, and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Jurca in view of Miller in further view of newly incorporated reference Micaelian.
The dependent claims 2-12, 14-17, and 19-20 remain rejected at least by virtue of their dependence on rejected base claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whang et al., "Method of Avoiding Internode Join in a Distributed Database Stored Over Multiple Nodes for a Large-Scale Social Network System"
Whang ¶ 0013-0018 teaches relationships between entity sets and further teaches retrieving related data from two relations through a join on shared attributes, relevant to the most recent set of amendments involving a common attribute in subsets.
This is done in an environment involving relationships in a database being distributed over multiple nodes (Whang ABST, ¶ 0018), as also relevant to the instant application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        April 10, 2021               

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164